Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 1 of 7 PageID 553




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


   REBOTIX REPAIR LLC,

          Plaintiff,

   v.                                                   Civil Case No. 8:20-cv-2274-T-33TGW

   INTUITIVE SURGICAL, INC.,

          Defendant.

            DEFENDANT’S REPLY MEMORANDUM OF LAW IN SUPPORT
           OF ITS MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

          Pursuant to this Court’s Order (ECF No. 45), Intuitive files this reply memorandum

   of law in support of its Motion to Dismiss for Failure to State a Claim.

   I.     ALL OF THE CLAIMS SHOULD BE DISMISSED BECAUSE REBOTIX
          FAILS TO PLAUSIBLY ALLEGE A RELEVANT PRODUCT MARKET

          Intuitive’s moving brief demonstrated that Rebotix’s claims should be dismissed in

   their entirety for failure to plausibly allege a relevant product market. (ECF No. 40, Mem. at

   11-15.) Rebotix’s opposition fails to adequately refute Intuitive’s arguments because: (i)

   Eastman Kodak Co. v. Image Technical Services, Inc., 504 U.S. 451 (1992) and the other

   cases Rebotix relies on are inapposite; (ii) Rebotix fails to distinguish the case law holding

   that an allegedly excluded supplier must define the relevant market from its own perspective;

   and (iii) it futilely attempts to redefine the market from its own perspective.

          First, in Kodak, the Supreme Court held that an “aftermarket” (i.e., a market for

   replacement components that must be used in order for a primary product to function) can be



                                                   1
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 2 of 7 PageID 554




   the relevant antitrust market when the defendant changes its policies in a way that “locks in”

   customers to purchasing aftermarket goods from the defendant. See Kodak, 504 U.S. at 457-

   58, 476. There, after initially selling replacement parts to all its copier customers, Kodak

   changed its policy and only sold replacement parts to those copier customers that also

   purchased its repair services. See id. at 476. As a result, customers that purchased copiers

   prior to this change in policy—and did so with the understanding that they could purchase

   repair services from another provider—were “locked in” to purchasing Kodak’s repair

   services, even as Kodak increased its prices for those services. See id. at 457-58, 476.

           Courts have repeatedly held that Kodak does not apply unless there has been a change

   in a defendant’s distribution policies because, absent such a change, the “lock-in” concern

   that animated Kodak cannot exist. See, e.g., PSI Repair Servs., Inc. v. Honeywell, Inc., 104

   F.3d 811, 820 (6th Cir. 1997) (“[A]n antitrust plaintiff cannot succeed on a Kodak-type

   theory when the defendant has not changed its policy after locking-in some of its customers,

   and the defendant has been otherwise forthcoming about its pricing structure and service

   policies.”); Metzler v. Bear Auto. Serv. Equip. Co., 19 F. Supp. 2d 1345, 1358 (S.D. Fla.

   1998) (Kodak does not apply “[w]ithout a showing of a change in business policy, or other

   coercive practice which concealed the true cost of parts and repairs.”).1 Similarly, here,

   Kodak and its market definition framework cannot apply because Rebotix does not allege a

   change in Intuitive’s policies, let alone a change that “locked in” customers.


   1
       See also Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 440 (3d Cir. 1997) (“The Kodak
       case arose out of concerns about unilateral changes in Kodak’s parts and repairs policies.”); Digital Equip.
       Corp. v. Uniq Digital Techs., Inc., 73 F.3d 756, 763 (7th Cir. 1996) (“The material dispute that called for a
       trial was whether the change in policy enabled Kodak to extract supra-competitive prices from customers
       who had already purchased its machines.”).



                                                           2
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 3 of 7 PageID 555




           Second, Rebotix fails to distinguish the cases cited in Intuitive’s moving brief: Little

   Rock Cardiology Clinic PA v. Baptist Health, 591 F.3d 591 (8th Cir. 2009); Campfield v.

   State Farm Mutual Automobile Insurance Co., 532 F.3d 1111 (10th Cir. 2008); and Stop &

   Shop Supermarket Co. v. Blue Cross & Blue Shield of Rhode Island, 373 F.3d 57 (1st Cir.

   2004). In a case like this one involving vertical foreclosure claims (e.g., exclusive dealing

   and tying), Intuitive’s moving brief demonstrated that the relevant market consists of the

   supplier’s potential customers. (Mem. at 11-15.)2 The decisions Rebotix cites (Opp. at 7-9)

   cannot salvage its claims because those cases concern alleged relevant markets in the context

   of theories not pleaded here, or that were otherwise rejected.3 Moreover, despite the fact that

   Little Rock Cardiology, Campfield and Stop & Shop were decided after Kodak, Rebotix

   erroneously argues that the decisions are “contrary to Supreme Court” law. (Id. at 6.) But



   2
       See also Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and
       Their Application ¶¶ 570a, 570b1 (4th & 5th eds. 2020) (“[V]ertical arrangements might prejudice
       competition by foreclosing an outlet to competitors of the selling firm . . . . The relevant market for this
       purpose includes the full range of selling opportunities reasonably open to rivals . . .”).
   3
       See, e.g., Bailey v. Allgas, Inc., 284 F.3d 1237, 1246-47 (11th Cir. 2002) (affirming summary judgment for
       defendant in Robinson-Patman Act case alleging predatory pricing because plaintiff failed to provide
       sufficient evidence of relevant market); Ad-Vantage Tel. Directory Consultants, Inc. v. GTE Directories
       Corp., 849 F.2d 1336, 1345-46 (11th Cir. 1987) (rejecting Sherman Act claims because parties were not
       competitors, while distinguishing “vertical restraint cases”); KLS Martin, Inc. v. Med. Modeling, Inc., No.
       3:18-cv-233-J-20JBT, 2018 WL 8139133, at *6 (M.D. Fla. Dec. 17, 2018) (“[Plaintiff’s] allegations
       suggest no vertical restraint on trade to be analyzed under the rule of reason, because the facts fail to
       indicate a unique product market.”); Clark Mem’ls of Alabama Inc. v. SCI Alabama Funeral Servs. LLC,
       991 F. Supp. 2d 1151, 1165 (N.D. Ala. 2014) (dismissing plaintiff’s Kodak-theory claim because “the facts
       indicate that potential consumers were told in advance of the changes”); Cal Distrib. Co. v. Bay Distribs.,
       Inc., 337 F. Supp. 1154, 1158 (M.D. Fla. 1971) (summary judgment for defendant where plaintiff failed to
       produce evidence that product market should be limited to one brand of wine); Flovac, Inc. v. Airvac, Inc.,
       817 F.3d 849, 851, 853-54 (1st Cir. 2016) (affirming summary judgment because plaintiff failed to offer
       sufficient evidence to restrict market to limited set of customers); George R. Whitten, Jr., Inc. v. Paddock
       Pool Builders, Inc., 508 F.2d 547, 551-52 (1st Cir. 1974) (same). In Cobb Theatres III, LLC v. AMC
       Entertainment Holdings, Inc., 101 F. Supp. 3d 1319 (N.D. Ga. 2015), the alleged market “to exhibit films
       to the public” in the area proximate to plaintiff’s theatre is consistent with Intuitive’s argument that the
       relevant market encompasses an allegedly excluded supplier’s potential customers. See id. at 1336, 1338.



                                                           3
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 4 of 7 PageID 556




   the Supreme Court denied plaintiffs’ certiorari petition in Little Rock Cardiology, illustrating

   that Kodak is not controlling in the supplier foreclosure context. See Little Rock Cardiology

   Clinic P.A. v. Baptist Health, 561 U.S. 1026 (2010) (mem.). Rebotix also argues that these

   cases “disregard the perspective of consumers” (Opp. at 8), but it misapprehends which

   consumers are relevant to this inquiry. Here, because Rebotix alleges that it has been

   foreclosed from competing, the relevant market is all customers to which Rebotix could sell

   its services, not the customers to which Intuitive sells its product.

          Third, Rebotix’s threadbare argument that it properly pled the EndoWrist repair and

   replacement market from the supplier perspective fails. Tellingly, the Complaint directly

   contradicts such a narrow market definition with allegations that “EndoWrists and the

   traditional instruments are essentially the same” (Compl. ¶ 39; see also id. ¶¶ 2, 11),

   signifying that Rebotix’s repair services could be sold to customers seeking repairs of any

   instrument used in minimally invasive surgery. Rebotix’s new assertions in its opposition

   that EndoWrist instruments are unique should be disregarded, as they are inconsistent with

   the Complaint. (Compare Opp. at 9-10 with Compl. ¶¶ 2, 11, 38-39.)

   II.    REBOTIX CANNOT STATE A CLAIM BASED ON
          THE DESIGN OF THE ENDOWRIST INSTRUMENT USAGE COUNTER

          Intuitive’s moving brief established that Rebotix fails to state a “refusal to deal” claim

   based on Intuitive’s incorporation of the usage counter in its EndoWrist instruments. (Mem.

   at 15-21.) Apparently recognizing the deficiencies in this theory, Rebotix attempts to pivot,

   asserting that Intuitive “technological[ly] tied” EndoWrist instruments to the da Vinci system

   through the usage counter. (Opp. at 14-16). This new claim fails for multiple reasons.

          First, “[i]t is axiomatic that a plaintiff cannot amend the complaint by arguments of


                                                   4
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 5 of 7 PageID 557




   counsel made in opposition to a motion to dismiss.” Eddie v. Bank of Am., N.A., No. 8:17-

   cv-1534-T-26TBM, 2018 WL 573406, at *3 (M.D. Fla. Jan. 26, 2018) (citation omitted).

   Here, Rebotix did not plead technological tying (which is never mentioned in the Complaint)

   or that the usage counter effectuates such a tie. Rather, Rebotix’s alleged grievance with the

   usage counter is that it “force[s] . . . customers to discard EndoWrists and purchase new

   ones” (Compl. ¶ 42), not that it “ties” the instruments to the da Vinci system. Tellingly, the

   Complaint does not reference the usage counter in its tying count. (See id. ¶¶ 63-64.)

          Second, Rebotix does not—and cannot—allege that Intuitive changed its product in

   order to impede any competitor, including Rebotix. See Areeda, supra, ¶ 1757a

   (technological tying claim viable only if “the defendant changes the design of the primary

   product in a way that makes it incompatible with rival complementary products”). Indeed,

   the technological tying cases that Rebotix cites (Opp. at 14-15) hinged on allegations that

   defendants implemented design changes to thwart competitors. See United States v.

   Microsoft Corp., 253 F.3d 34, 65 (D.C. Cir. 2001) (defendant’s redesign of operating system

   was response to emerging competitor); Datel Holdings Ltd. v. Microsoft Corp., 712 F. Supp.

   2d 974, 998 (N.D. Cal. 2010) (denying motion to dismiss technological tying claim alleging

   defendant changed Xbox 360 system to preclude use of plaintiff’s accessories). Here,

   Rebotix does not and cannot make similar allegations because, as alleged, usage counters

   were included on the first versions of FDA-approved EndoWrist instruments (Compl. ¶ 45),

   years before Rebotix or any other third party began adulterating those instruments.

                                          CONCLUSION

          Thus, Intuitive respectfully requests that the Court dismiss the Complaint.




                                                  5
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 6 of 7 PageID 558




    Dated: January 12, 2021           Respectfully submitted,

                                      /s/ David L. McGee
                                      DAVID L. McGEE
                                      Fla. Bar No. 220000
                                      BEGGS & LANE, RLLP
                                      501 Commendencia Street
                                      Pensacola, FL 32502
                                      Telephone: (850) 432-2451
                                      dlm@beggslane.com

                                      ALLEN RUBY
                                      CA Bar No. 47109 (Pro Hac Vice)
                                      ALLEN RUBY, ATTORNEY AT LAW
                                      Change in Address Filing Forthcoming

                                      LANCE A. ETCHEVERRY
                                      CA Bar No. 199916 (Pro Hac Vice)
                                      SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                      525 University Avenue
                                      Palo Alto, CA 94301
                                      Tel: (650) 470-4500
                                      lance.etcheverry@skadden.com

                                      KAREN HOFFMAN LENT
                                      NY Reg. No. 3058021 (Pro Hac Vice)
                                      SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                      One Manhattan West
                                      New York, NY 10001
                                      Tel: (212) 735-3000
                                      karen.lent@skadden.com

                                      Counsel for Defendant
                                      Intuitive Surgical, Inc.




                                      6
Case 8:20-cv-02274-VMC-TGW Document 46 Filed 01/12/21 Page 7 of 7 PageID 559




                                CERTIFICATE OF SERVICE

          I CERTIFY that a copy hereof has been filed via CM/ECF for electronic distribution

   to the following counsel of record on January 12, 2021:


          David L. Luikart
          HILL, WARD & HENDERSON, P.A.
          101 East Kennedy Blvd., Suite 3700
          Post Office Box 2231
          Tampa, Florida, 33601
          Tel: (813) 221-3900
          dave.luikart@hwhlaw.com

          Richard Lyon
          Gregory Dovel
          DOVEL & LUNER, LLP
          201 Santa Monica Blvd., Suite 600
          Santa Monica, CA 90401
          Tel: (310) 656-7066
          rick@dovellaw.com
          greg@dovellaw.com


                                                             /s/ David L. McGee
                                                             DAVID L. McGEE
                                                             Fla. Bar No. 220000
                                                             BEGGS & LANE, RLLP
                                                             501 Commendencia Street
                                                             Pensacola, FL 32502
                                                             Telephone: (850) 432-2451
                                                             dlm@beggslane.com

                                                             Counsel for Defendant
                                                             Intuitive Surgical, Inc.




                                                7
